97 F.3d 1461
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNIT PROCESS COMPANY, et al. Plaintiffs-Appellants,v.RAYCHEM CORPORATION, et al. Defendants-Appellees.CREOLE ENGINEERING SALES COMPANY, et al. Plaintiffs-Appellants,v.RAYCHEM CORPORATION, et al. Defendants-Appellees.UNIT PROCESS COMPANY;  Brock Easley, Inc.;  Bylin HeatingSust.;  Fluid Flow Control Contractors,Plaintiffs-Appellees/Cross-Appellants,v.RAYCHEM CORPORATION, Defendant,andDebenham Electrical Supply Company,Defendant-Appellant/Cross-Appellee.
No. 95-15278, 95-15279, 95-15347.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 13, 1996.Decided Sept. 26, 1996.

1
Before:  PREGERSON and TROTT, Circuit Judges, and WINMILL, District Judge.**

ORDER

2
The judgments of the district court are AFFIRMED.  Accordingly, defendant Debenham's motions to dismiss are rendered moot.



**
 The Honorable B. Lynn Winmill, United States District Judge for the District of Idaho, sitting by designation